Acknowledgment
The amendment filed on May 4, 2022 responding to the Office Action mailed on February 8, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-14 and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose the device of claim 1, comprising: a window member above the display panel, the window member having: a first transmission part overlapping the first area; a second transmission part overlapping the second area, at least a portion of the second transmission part being bent; a third transmission part overlapping the third area, at least a portion of the third transmission part being bent; a fourth transmission part overlapping the fourth area, at least a portion of the fourth transmission part being bent; and a fifth transmission part overlapping the fifth area, at least a portion of the fifth transmission part being bent; and a frame below the display panel.
Regarding claim 12 the prior art does teach the device of claim 12, wherein the frame comprises: a base frame; and a protrusion protruding from the base frame and being between the sub-transmission part of the window member and the bending area of the display panel.
Claims 2-14 and 17-20 depend directly or indirectly on claims 1 or 12 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893